                Case 18-01277-RBR        Doc 57       Filed 10/09/18   Page 1 of 6



                            UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                   Fort Lauderdale Division

 In re:                                                      Case No. 18-12193-RBR

 550 SEABREEZE DEVELOPMENT LLC.                              Chapter 11

                  Debtor.
                                              /


 JINHONG WANG, ZUOYANG WANG,                                 Adv. Pro. No 18-01277-RBR
 JIANFA XIE, PINGNING GUO, TAO ZHANG,
 YE TIAN, LIE LIN, XIA CAO, LIN MA, TONG
 WANG, PENGXIANG NI, CHUNYAN XU,
 RUI WANG, YI LIU, YUESHENG QIN,
 JIANFENG HUANG, YUEE QING, ZHIWEN
 YANG, ZUOLING HUANG, PEIHUA YANG,
 and LIANSHAN JIA,

                  Plaintiffs,

 v.

 LAS OLAS MEZZANINE BORROWER LLC,
 RAY PARELLO, KEN BERNSTEIN, JACK
 KESSLER,  EUGENE   KESSLER,  THE
 BANCORP BANK, and OCEAN HOTEL
 LENDER LLC,

             Defendants.
 _______________________________________/


                        PLAINTIFFS’ SUPPLEMENTAL RESPONSE
                      REGARDING EB-5 PROGRAM REQUIREMENTS

          Plaintiffs Jinhong Wang, Zuoyang Wang, Jianfa Xie, Pingning Guo, Tao Zhang, Ye Tian,

Lie Lin, Xia Cao, Lin Ma, Tong Wang, Pengxiang Ni, Chunyan Xu, Rui Wang, Yi Liu, Yeusheng

Qin, Jianfeng Huang, Yuee Qing, Zhiwen Yang, Zuoling Huang, Peihua Yang and Lianshan Jia

(“Plaintiffs”), supplement their responses to Defendants’ motions to dismiss to address Court’s

questions at the September 28, 2018 hearing in this adversary proceeding about Plaintiffs’ claims


                                                  1
                Case 18-01277-RBR             Doc 57       Filed 10/09/18       Page 2 of 6



asserted in this adversary proceeding and the impact of a recovery on the claims on their

immigration status.

EB-5 Program Overview

        The EB-5 program was created in 1990 by Congress to encourage the flow of capital into

the U.S. economy and to promote employment in the U.S. Foreign investors are offered the

prospect (but not the guarantee) of lawful permanent residence in the U.S. if they invest a minimum

of $500,000 in a commercial enterprise in the U.S., and that investment results in the creation or

maintenance of 10 full-time jobs in the U.S. See 8 U.S.C. § 203(b)(5); USCIS Policy Manual,

Volume 6, Part G (“PM”), Chapter 1.

        Generally, a business that seeks to raise funds through the EB-5 program will form a new

commercial enterprise, which is the Mezzanine Lender (Las Olas Ocean Resort Partners LP) in

this case, and will solicit foreign investors seeking to immigrate to the United States to be the

limited partners. 8 C.F.R. § 204.6; PM Chap. 2. The Mezzanine Lender will then use the funds to

directly or indirectly create at least ten jobs for U.S workers per investor1. Id.

        After the investors subscribe to become limited partners in the Mezzanine Lender and make

the required investment, they file a Form I-526 Immigration Petition for Entrepreneur ("I-526

Petition") with U.S. Citizenship and Immigration Services (the “USCIS”) to show, based on the

project’s business plan and supporting documents, that the investment will satisfy EB-5

requirements. 8 C.F.R. § 204.6(a), (j); PM Chap. 4. Upon approval of the I-526 Petition, USCIS

will grant the investor conditional permanent residency, often referred to as a “conditional green

card.” (“CPR”); 8 U.S.C. § 1186 b (a)(1); PM Chap. 4.




1
 Here, the Mezzanine Lender loaned the EB-5 funds it raised to the Mezzanine Borrower, which then invested the
proceeds of the loan to the Debtor for the development of the Seabreeze Project and to create jobs.


                                                       2
               Case 18-01277-RBR          Doc 57     Filed 10/09/18     Page 3 of 6



       Within two years after receiving a conditional green card, the investor must file with

USCIS a Form I-829 Petition by Entrepreneur to Remove Conditions on Permanent Resident

Status (“I-829 Petition”) to remove the conditions on the investor’s residence. The approval of the

I -829 petition general requires the investor to demonstrate that the requirements under the EB-5

program have been fulfilled during the prior two-year period, including showing that the NCE has

created a minimum of 10 permanent jobs as a result of the investment and that the investor’s

investment in the NCE has been sustained “at risk” for the entire two year CPR period. 8 C.F.R. §

216.6 (a) (c) and (d)(1); PM Chap. 5.

Relevant USCIS Regulations: “Capital at Risk” Requirement and “Redeployment” Policy

       USCIS regulations impose specific requirements on the use of the investor’s capital during

the pendency of their immigration application. Critically, EB-5 investors are required to maintain

their investments “at risk” for the entire two-year period of conditional I-526 residency

(“sustainment period”). 8 C.F.R. § 216.6(c)(i)–(iii); PM Chap. 5. Pursuant to the “at risk”

requirement, the immigrant investor must have placed the required amount of capital at risk for

the purpose of generating a return, and there “must be a risk of loss and a chance for gain.” PM

Chap. 2. § A.2; see also 8 C.F.R. § 204.6(j); 8 C.F.R. § 204.6(a)(4)(ii)–(iii). After the sustainment

period ends, the investor does not need to maintain his or her capital “at risk” anymore and is

allowed to receive the money back, i.e. withdraw the capital contribution from the NCE he or she

has invested. 8 CFR 216.6(c)(1)(iii); PM Chap.5.

       Accordingly, the EB-5 investments have typically been structured so that they remain

outstanding throughout the time required for all investors to make their way through the two year

period of conditional permanent residence, i.e. the sustainment period. However, under certain

circumstances, the EB-5 funds would be repaid before the investors’ sustainment periods end,




                                                 3
                 Case 18-01277-RBR              Doc 57       Filed 10/09/18        Page 4 of 6



which will render the investors’ capital not “at risk”. To resolve this issue2, USCIS introduced a

“redeployment” policy, which allows the NCE to redeploy the EB-5 capital into a new investment,

provided that: 1) the investment is within the scope of the NCE’s activities; and 2) the

redeployment is happening within a commercially reasonable amount of time. PM Chap.4. Further

deployment of this nature will not cause the petition to be denied or revoked. Id.

“Capital at Risk” and “Redeployment” Polices as Applied to Plaintiffs

         The date the adversary proceeding was filed, 18 of the 21 Plaintiffs have passed the

sustainment periods, and are entitled to receive their capital back under relevant EB-5 rules. The

18 Plaintiffs have all submitted their I-829 petitions to USCIS with evidence to demonstrate that

their investments each has created a minimum of 10 permanent jobs as required and that their

investments have been sustained “at risk” for the entire two year sustainment periods3. There is no

separate reporting requirement to notify the USCIS that the investors filed this action and are

seeking the return of their investments after the sustainment periods end.

         Three Plaintiffs, Chunyan Xu, Jianfeng Huang and Yuee Qing, are still within the two-year

sustainment periods, which will end on November 27, 2018, January 28, 2019 and February 13,

2019, respectively.       If Plaintiffs Chunyan Xu, Jianfeng Huang and Yuee Qing succeed in

recovering the $500,000 each before the sustainment periods end, they will direct the funds to the

Mezzanine Lender, and have the Mezzanine Lender re-invest the capital into another new



2
  Due to a growing backlog in the EB-5 visa program for Chinese investors, it can now take up to 5 to 7 years for
Chinese EB-5 applicants to obtain the conditional green card. It is quite common that the EB-5 loan terms end and the
EB-5 capital is prepaid before the sustainment periods for these Chinese EB-5 investors, thus creating the need for
redeployment.
3
  Two of these eighteen Plaintiffs have obtained copies of their I-829 petitions filed with USCIS from their
immigration counsel and their petitions included a copy of the 2015 Amended and Restated Bancorp Loan
Agreement. Section 10 of the Loan Agreement contains the provision for the transfer of 60 units on an event of
default to the Mezzanine Lender. The EB-5 creditors relied on their immigration counsel to submit the required
information to the USCIS to demonstrate that they meet the relevant requirements under the EB-5 program.


                                                         4
              Case 18-01277-RBR         Doc 57     Filed 10/09/18    Page 5 of 6



investment according to USCIS’s redeployment policy, and the three Plaintiffs will notify USCIS

such redeployment in their I-829 petitions to be submitted. There is no reporting requirement to

notify USCIS regarding this lawsuit and the investors’ action to seek their investment back until

they successfully recover the funds and redeploy the capital into another new investment.



Date: October 9, 2018                               Respectfully submitted,

                                                    LEVINE KELLOGG LEHMAN
                                                    SCHNEIDER + GROSSMAN LLP
                                                    Counsel for the EB-5 Creditors
                                                    Citigroup Center, 22nd Floor
                                                    201 South Biscayne Boulevard
                                                    Miami, FL 33131
                                                    Telephone (305) 403-8788
                                                    Facsimile (305) 403-8789
                                                    By: /s/ Thomas R. Lehman
                                                    JEFFREY C. SCHNEIDER, P.A.
                                                    Florida Bar No. 933244
                                                    Primary: jcs@lklsg.com
                                                    Secondary: lv@lklsg.com
                                                    THOMAS R. LEHMAN, P.A.
                                                    Florida Bar No. 351318
                                                    Primary: trl@lklsg.com
                                                    Secondary: ar@lklsg.com
                                                    MARCELO DIAZ-CORTES, ESQ.
                                                    Florida Bar No. 118166
                                                    Primary: md@lklsg.com
                                                    Secondary: ah@lklsg.com

                                                   -and-

                                                    REID & WISE LLC
                                                    Counsel for the EB-5 Creditors

                                                   By: /s/ Matthew Sava
                                                   Matthew Sava, Esq.
                                                   Han Liang, Esq.
                                                   Pro hac vice
                                                   One Penn Plaza, Suite 2015
                                                   New York, NY 10119
                                                   P：212-858-9968
                                                   C：917-885-2430


                                               5
              Case 18-01277-RBR         Doc 57      Filed 10/09/18    Page 6 of 6




                               CERTIFICATE OF SERVICE


       I hereby certify that on October 9, 2018, a true and correct copy of the foregoing has been
served via CM/ECF to all counsel of record.



                                              /s/ Thomas R. Lehman
                                              Thomas R. Lehman, P.A.




                                                6
